
	
		I
		111th CONGRESS
		2d Session
		H. R. 5440
		IN THE HOUSE OF REPRESENTATIVES
		
			May 27, 2010
			Mr. Kennedy (for
			 himself and Ms. Eshoo) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To secure the promise of personalized medicine for all
		  Americans by expanding and accelerating genomics research and initiatives to
		  improve the accuracy of disease diagnosis, increase the safety of drugs, and
		  identify novel treatments, and for other purposes.
	
	
		1.Short title
			(a)Short
			 titleThis Act may be cited
			 as the Genomics and Personalized
			 Medicine Act of 2010.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title.
					Sec. 2. Definitions.
					Title I—OFFICE OF PERSONALIZED HEALTHCARE
					Sec. 101. Office of Personalized Healthcare.
					Title II—EXPANSION AND ACCELERATION OF RESEARCH FOR GENOMICS AND
				PERSONALIZED MEDICINE
					Subtitle A—Acceleration of Genomics and Personalized Medicine
				Research
					Sec. 201. Grants for research in genomics and personalized
				medicine.
					Sec. 202. National biobank.
					Sec. 203. Biobank initiative grants.
					Sec. 204. Authorization of appropriations.
					Subtitle B—Committee on the Evaluation of Genomic Applications
				in Practice and Prevention
					Sec. 211. Establishment.
					Title III—GENOMICS AND PERSONALIZED MEDICINE IN CLINICAL PRACTICE
				AND PUBLIC HEALTH
					Sec. 301. Genomics and personalized medicine education and
				training.
					Title IV—REALIZING THE POTENTIAL OF PERSONALIZED
				MEDICINE
					Sec. 401. Reducing the redundancy of clinical laboratory
				requirements.
					Sec. 402. Committee on public engagement.
					Sec. 403. Study by the Institute of Medicine.
					Sec. 404. Food and Drug Administration.
					Sec. 405. Adverse events.
					Sec. 406. Termination of certain advertising
				campaigns.
					Sec. 407. Centers for Disease Control and
				Prevention.
					Sec. 408. Authorization of appropriations.
				
			2.DefinitionsIn this Act:
			(1)BiobankThe
			 term biobank means a shared repository of human biological
			 specimens collected for medical or research purposes that may include biobank
			 data.
			(2)Biobank
			 dataThe term biobank data—
				(A)means data
			 associated with a human biological specimen stored in a biobank collected for
			 medical or research purposes; and
				(B)includes, if
			 feasible, health information, demographic, genotype, and molecular profile
			 data, and environmental data associated with a specimen.
				(3)BiomarkerThe
			 term biomarker means a substance or chemical constituent found in
			 or derived from a human biological specimen that is objectively measured and
			 evaluated as an indicator of normal biologic processes, pathogenic processes,
			 or pharmacologic responses to a therapeutic intervention.
			(4)Environment;
			 environmentalThe terms environment and
			 environmental refer to conditions or circumstances that are
			 nongenetic, but may have a health impact and affect the expression of genes.
			(5)CEGAPPThe
			 term CEGAPP means the Committee on the Evaluation of Genomic
			 Applications in Practice and Prevention established under section 211.
			(6)CLIAThe
			 term CLIA means section 353 of the Public Health Service Act (42
			 U.S.C. 18 263a; commonly referred to as the Clinical Laboratory
			 Improvement Amendments of 1988).
			(7)Companion
			 diagnostic testThe term companion diagnostic test
			 means a genetic or genomic test used in conjunction with a specific treatment
			 that measures and evaluates a specific biomarker as an indicator of normal
			 biologic processes, pathogenic processes, or pharmacologic responses to a
			 therapeutic intervention for an individual’s condition.
			(8)Genetic and
			 genomic tests
				(A)In
			 generalThe term genetic or genomic tests means
			 analyses of human chromosomes, deoxyribonucleic acid, ribonucleic acid, genes,
			 gene products (such as enzymes and other types of proteins), or metabolites,
			 that—
					(i)are
			 predominately used to detect hereditable or somatic mutations, genotypes, or
			 phenotypes related to disease and health; and
					(ii)may
			 be used to screen newborns, identify carriers of inherited mutations, predict
			 risk of disease, establish prenatal or clinical diagnoses, provide prognostic
			 information, diagnose malignancies, guide clinical management, identify targets
			 for therapy, monitor results to therapy, and evaluate for early relapse.
					(B)ExclusionsThe
			 term genetic and genomic tests excludes—
					(i)tests conducted
			 exclusively for forensic and identity purposes;
					(ii)tests conducted
			 purely for research purposes;
					(iii)tests that are
			 used primarily for other purposes but that may contribute to diagnosing a
			 genetic disease or disorder (such as blood smears and certain serum
			 chemistries);
					(iv)an
			 analysis of proteins or metabolites that does not indicate genotypes,
			 mutations, or chromosomal changes; or
					(v)an
			 analysis of proteins or metabolites that is directly related to a manifested
			 disease, disorder, or pathological condition that could reasonably be detected
			 by a health care professional with appropriate training and expertise in the
			 field of medicine involved.
					(9)Human biological
			 specimenThe term human biological specimen means
			 any human body fluid, tissue, blood, or cell; any material derived from any
			 human body fluid, tissue, blood, or cell; and, as feasible, any data associated
			 with such specimens including associated health information, demographic,
			 genotype, and molecular profile data, and environmental data.
			(10)OPHThe
			 term OPH means the Office of Personalized Healthcare established
			 under section 101.
			(11)Personalized
			 medicineThe term personalized medicine means any
			 clinical practice model that emphasizes the systematic use of preventive,
			 diagnostic, and therapeutic interventions that use genome and family history
			 information to improve health outcomes.
			(12)Pharmacogenomics
				(A)In
			 generalThe term pharmacogenomics means the study of
			 individual variations in DNA and RNA characteristics and sequences and the
			 relationship of such variations to drug response, including absorption,
			 distribution, metabolism, and elimination (pharmacokinetics) or drug action
			 (pharmacodynamics). Such variations include nucleotide polymorphism
			 rearrangements, insertions, and deletions. Such variations may also include
			 alterations in gene expression or inactivation in the genes encoding drug
			 transporters, receptors, metabolizing enzymes, or any other proteins that are
			 implicated in pharmacological function and therapeutic response.
				(B)VariationsFor
			 purposes of this paragraph, the variations referred to in subparagraph (A) may
			 affect a single nucleotide or more than one region in a single gene or reflect
			 alterations in more than one gene.
				(13)SACGHSThe
			 term SACGHS means the Secretary’s Advisory Committee on Genomics,
			 Health, and Society.
			(14)SecretaryThe
			 term Secretary means the Secretary of Health and Human Services.
			IOFFICE OF
			 PERSONALIZED HEALTHCARE
			101.Office of
			 Personalized Healthcare
				(a)In
			 generalThe Secretary shall establish the Office of Personalized
			 Healthcare within the Office of the Secretary.
				(b)DirectorThe
			 OPH shall be headed by a director, to be appointed by the Secretary.
				(c)PurposeThe
			 purpose of the OPH is to coordinate the activities related to genomics and
			 personalized medicine of the Department of Health and Human Services with those
			 of other relevant agencies and public and private entities to ensure that
			 personalized medicine meets the highest standards of safety, efficacy, and
			 clinical validity and utility.
				(d)DutiesThe
			 Secretary, acting through the Director of the OPH, shall coordinate
			 cross-agency activities and collaboration of the Department of Health and Human
			 Services related to genomics and personalized medicine, and shall work with
			 relevant departments and agencies and representatives of the private sector
			 to—
					(1)develop a
			 strategic, long-term plan to advance research and development relevant to
			 personalized medicine for coordinating basic science and translational research
			 in personalized medicine;
					(2)identify,
			 prioritize, and address challenges in translational research on products used
			 for personalized medicine, including genetic and genomic tests that impact both
			 product development and regulation, including any ongoing initiatives;
					(3)assure that
			 coverage and reimbursement decisions for products used for personalized
			 medicine take into account the best data available for such decisions without
			 violating the data sharing constraints;
					(4)identify and
			 prioritize gaps in the evidence base concerning outcomes and cost-effectiveness
			 of genomics-based diagnostics and to develop research or consensus development
			 initiatives to address those gaps;
					(5)clarify and
			 simplify the regulation of products used for personalized medicine to ensure
			 that guidelines are consistent and intra-agency regulations do not
			 conflict;
					(6)educate and
			 consult with developers of products used for personalized medicine concerning
			 evidence requirements for reimbursement and regulatory purposes, to facilitate
			 development of more cost-effective clinical trial programs for new
			 products;
					(7)ensure that the
			 Federal regulatory approach to information technology-based clinical decision
			 support systems is evidence based and appropriately targeted;
					(8)leverage and
			 network existing agency and private sector expertise to address the needs in
			 translating genomics into the implementation and practice of personalized
			 medicine, including the findings and recommendations of the SACGHS and CEGAPP
			 or any other such council or committee established for the purpose of advising
			 the Secretary on personalized medicine; and
					(9)provide a forum
			 and mechanism to coordinate across agencies and the private sector with regard
			 to discussing genomics priorities and the standards needed for personalized
			 medicine to become feasible.
					(e)Annual
			 reportsNot later than 24 months after the date of the enactment
			 of this Act, and annually after submission of the initial report, the Director
			 of the OPH shall prepare and submit to the appropriate committees of the
			 Congress a report. Each such report shall describe—
					(1)progress of
			 cross-agency coordination related to personalized medicine;
					(2)innovations in
			 genomics and personalized medicine;
					(3)emerging and
			 persistent challenges related to personalized medicine;
					(4)key barriers in
			 research, regulation, and reimbursement and their impact on innovation,
			 development, and implementation of medical product development for personalized
			 medicine;
					(5)medical, ethical,
			 legal, and social impacts of personalized medicine; and
					(6)the extent to
			 which the findings and recommendations of the SACGHS, CEGAPP, and other Federal
			 entities are used to inform policymaking on personalized medicine within the
			 Department of Health and Human Services.
					(f)Report on the
			 regulation of products used for personalized medicineNot later than 18 months after the date of
			 the enactment of this Act, the Director of the OPH shall submit to the
			 Secretary and the appropriate committees of the Congress, and publish a report
			 on, recommendations for the regulation of products used for personalized
			 medicine (including genetic and genomic tests). Such report shall include
			 recommendations regarding—
					(1)which products
			 used for personalized medicine should require regulation, and, for such
			 products which are recommended in the report to require regulation,
			 recommendations regarding—
						(A)the appropriate
			 regulatory submission requirements and timeframes for such submissions;
						(B)the appropriate
			 level of evidence necessary for approval of such products; and
						(C)resubmission
			 requirements for those products used for personalized medicine that undergo
			 modifications;
						(2)a
			 clear delineation between the roles and responsibilities of the Food and Drug
			 Administration and the Centers for Medicare & Medicaid Services in
			 regulation and enforcement of products used for personalized medicine,
			 including laboratory-developed tests, and the resolution of any conflicts or
			 redundancies between the 2 agencies, including under section 401;
					(3)a
			 means by which to decrease the burden associated with the initial and
			 subsequent submission of any required regulatory documents by clinical
			 laboratories; and
					(4)an evaluation of
			 any current Federal registries for products used for personalized medicine
			 (including those for genetic and genomic tests) to determine the
			 appropriateness of establishing a mandatory registry for such products
			 (including specific recommendations pertaining to the purpose, implementation,
			 maintenance, and use of the registry).
					(g)Authorization of
			 appropriationsTo carry out this section, there are authorized to
			 be appropriated $5,000,000 for fiscal year 2011, and such sums as may be
			 necessary for each of fiscal years 2012 through 2016.
				IIEXPANSION AND
			 ACCELERATION OF RESEARCH FOR GENOMICS AND PERSONALIZED MEDICINE
			AAcceleration of
			 Genomics and Personalized Medicine Research
				201.Grants for
			 research in genomics and personalized medicine
					(a)In
			 generalThe Secretary, acting through the Directors of the
			 Centers for Disease Control and Prevention and other relevant agencies (as
			 determined by the Secretary), shall increase and accelerate research and
			 programs to collect, evaluate, and disseminate genetic and genomic data that
			 will advance the field of genomics and personalized medicine, which may
			 include—
						(1)studies of
			 diseases and health conditions with substantial public health impact;
						(2)population-based
			 studies of genotype prevalence, gene-disease association, gene-drug response
			 association, and interactions between genes and the environment;
						(3)systematic review
			 and synthesis of the results of population-based studies using methods of human
			 genome epidemiology;
						(4)translation of
			 genomic information into molecular genetic and genomic screening tools,
			 diagnostics, and therapeutics by supporting processes and studies that lead to
			 effective and safe applications in clinical and public health practice;
						(5)translation of
			 genomic information into tools for public health investigations and ongoing
			 biosurveillance and monitoring;
						(6)comprehensive
			 studies of clinical utility, including cost-effectiveness and cost-benefit
			 analyses, of molecular genetic and genomic tests and therapeutics;
						(7)implementation and
			 postimplementation research to facilitate studies for evaluating effectiveness
			 and utility in clinical and policy decisionmaking;
						(8)comprehensive
			 studies of clinical and laboratory practices necessary to ensure effective
			 implementation of high-quality standards of practice using evidence-based
			 clinical and public health guidelines for genetic and genomic tests;
						(9)systematic review
			 of data on analytic validity, clinical validity, and clinical utility of
			 products used for personalized medicine, and data on implementation and
			 dissemination of evidence-based practices;
						(10)studies to assess
			 the awareness, knowledge, and use of products used for personalized medicine
			 and their impact on population health and health disparities;
						(11)bioinformatics
			 research designed to integrate genomics and personalized medicine into clinical
			 practice; and
						(12)research to fill
			 gaps in clinical knowledge as determined by the CEGAPP.
						(b)Grants
						(1)In
			 generalThe Secretary may award grants to eligible entities to
			 carry out the activities described in subsection (a).
						(2)PriorityIn
			 awarding grants under this subsection, the Secretary shall give priority to
			 eligible entities that—
							(A)enter into
			 collaborative research with public and private entities; or
							(B)propose to address
			 priorities identified by the CEGAPP under subtitle B.
							(3)DefinitionIn
			 this subsection, the term eligible entity includes any nonprofit
			 organization with expertise in genomics and personalized medicine.
						202.National
			 biobank
					(a)In
			 generalThe Director of the National Institutes of Health, in
			 consultation with the Director of Centers for Disease Control and Prevention,
			 shall establish and maintain a national biobank to advance the field of
			 genomics and personalized medicine. The Director shall coordinate activities
			 under this section with the activities of other public or private biobank or
			 genomic database initiatives, including initiatives funded under section 203.
			 The national biobank shall be designed to collect and integrate human
			 biological specimens and biobank data for research purposes associated with
			 genomics and personalized medicine.
					(b)RequirementsIn
			 carrying out subsection (a), the Director of the National Institutes of Health
			 shall—
						(1)establish,
			 directly or by contract, a single point of authority to manage operations of
			 the national biobank;
						(2)establish and
			 disseminate quality standards and guidelines for the collection, processing,
			 archiving, storage, and dissemination of human biological specimens and biobank
			 data for research and clinical purposes;
						(3)develop and
			 promulgate guidelines regarding procedures, protocols, and policies for the
			 safeguarding of the privacy of human biological specimens and biobank data, in
			 accordance with applicable Federal and State regulations, guidelines, and
			 policies, as appropriate;
						(4)review and make
			 recommendations to address ownership, patient access issues, and analyses with
			 respect to human biological specimens and biobank data;
						(5)develop and
			 promulgate guidelines regarding procedures, protocols, and policies for access
			 to human biological specimens and biobank data by nongovernmental entities for
			 research purposes;
						(6)develop and disseminate guidelines for
			 structuring informed consent forms that address—
							(A)privacy and
			 confidentiality of human biological specimens and biobank data;
							(B)understanding of
			 research procedures, benefits, risks, rights, and responsibilities;
							(C)continuous
			 voluntary participation;
							(D)the development of
			 informed consent agreements that allow for future research in advance of clear
			 research objectives; and
							(E)the right of an
			 individual to opt out of research at any time;
							(7)develop mechanisms
			 for informing the public about the national biobank;
						(8)ensure the
			 inclusion of underrepresented populations with health disparities in the
			 activities of the national biobank, pursuant to the goals of Healthy People
			 2010;
						(9)incorporate human
			 biological specimens and biobank data from federally conducted or supported
			 genomics initiatives, as feasible;
						(10)encourage
			 voluntary submission of human biological specimens and biobank data obtained or
			 analyzed with private or non-Federal funds;
						(11)facilitate
			 submission of biobank data, including secure and efficient electronic
			 submission;
						(12)allow public use
			 of human biological specimens and biobank data only—
							(A)with appropriate
			 privacy safeguards in place; and
							(B)for research
			 purposes;
							(13)determine
			 appropriate procedures for access by nongovernmental entities to human
			 biological specimens and biobank data for research and development of new or
			 improved tests and treatments, and submission of data generated from research
			 and development to the Food and Drug Administration or appropriate agencies as
			 part of the approval process for products used for personalized medicine;
						(14)conduct, directly or by contract,
			 analytical research, including clinical, epidemiological, and social-science,
			 using human biological specimens and biobank data including the development of
			 a long-term population cohort for investigating genetic and environmental
			 health impacts; and
						(15)make aggregate
			 research findings from biobank initiatives supported by Federal funding
			 publicly available within an appropriate timeframe (as determined by the
			 Secretary).
						203.Biobank
			 initiative grants
					(a)In
			 generalThe Secretary shall establish a program of awarding
			 grants to eligible entities for the development or expansion of a biobank
			 initiative for the purposes of—
						(1)increasing
			 understanding of how genomics interacts with lifestyle factors and the
			 environment to cause disease;
						(2)examining the
			 effectiveness of using genomic information in health management and medical
			 decisionmaking;
						(3)discovering
			 genomic variations that affect drug toxicity and efficacy; and
						(4)accelerating the
			 development of products used for personalized medicine.
						(b)Use of
			 fundsAs a condition on receipt of a grant under subsection (a),
			 an eligible entity shall agree to use the grant, consistent with the purposes
			 described in such subsection, to develop or expand a biobank initiative. Such
			 development or expansion may include any of the following activities:
						(1)Support for the
			 scientific community and medical advisory committees.
						(2)Recruitment and
			 education of diverse participants, especially underrepresented races,
			 ethnicities, and genders pursuant to the goals of Healthy People 2010.
						(3)Development of
			 consent protocols.
						(4)Provision of
			 genetic counseling services to participants, as appropriate.
						(5)Obtaining human
			 biological specimens and biobank data.
						(6)Obtaining
			 necessary equipment for data collection, analysis, and storage.
						(7)Establishment and
			 maintenance of secure storage for human biological specimens and biobank data.
						(8)Conducting data
			 analyses and evidence-based systematic reviews that allow for the following:
							(A)Identification of
			 biomarkers and other surrogate markers to improve predictions of onset of
			 disease, response to therapy, and clinical outcomes.
							(B)Increased
			 understanding of gene and environment interactions.
							(C)Development of
			 personalized medicine screening, diagnostic, and therapeutic interventions.
							(D)Genotypic
			 characterization of human biological specimens and biobank data.
							(9)Development of
			 protocols for providing to health care providers and patients, by means of
			 electronic health records in accordance with title XXX of the Public Health
			 Service Act (42 U.S.C. 300jj et seq.), genomic information obtained during the
			 course of research or treatment, for the purpose of improving patient care and
			 outcomes.
						(10)Development of
			 interactive, Web-based portals to provide participants access to their personal
			 genetic profile.
						(11)Any other related
			 activities deemed appropriate by the Secretary.
						(c)Biobank
			 requirementsThe Secretary shall ensure that any biobank
			 supported under this section—
						(1)supports genomics
			 and personalized medicine research;
						(2)adheres to
			 standards, guidelines, and recommendations developed under section 202(b);
						(3)is established to
			 complement activities related to the implementation of current public biobank
			 research initiatives, as feasible;
						(4)is based on
			 well-defined populations, including population-based registries of disease and
			 family-based registries;
						(5)collects data from
			 participants with diverse genomic profiles, demographics, environmental
			 exposures, and presence or absence of diverse health conditions and diseases,
			 as appropriate;
						(6)has practical
			 experience and demonstrated expertise in genomics and its clinical and public
			 health applications;
						(7)establishes
			 mechanisms to ensure patient privacy and protection of information from
			 non-health applications and, as feasible, patient access to human biological
			 specimens and biobank data for clinical testing purposes; and
						(8)contributes
			 biobank data to the national biobank established under section 202.
						(d)PriorityIn
			 awarding grants under this section, the Secretary shall give priority to
			 eligible entities with experience in conducting population-based genetic
			 research studies (such as focused whole genome, and epigenetics studies) or
			 genomic research on heritable or somatic mutations.
					(e)Quality
			 assuranceThe Secretary may enter into a contract with an
			 external entity to evaluate grantees under this section to ensure that quality
			 standards established under section 202(b) are met.
					(f)Application of
			 privacy rulesNothing in this section shall be construed to
			 supersede the requirements for the protection of patient privacy under—
						(1)HIPAA privacy and
			 security law (as defined in section 3009(a) of the Public Health Service Act
			 (42 U.S.C. 300jj–19(a));
						(2)sections 552 and
			 552a of title 5, United States Code (5 U.S.C. App.);
						(3)the Genetic
			 Information Nondiscrimination Act of 2008 (Public Law 110–233);
						(4)part 46 of title
			 45, Code of Federal Regulations (or any successor regulations); or
						(5)part 50 of title
			 21, Code of Federal Regulations (or any successor regulations).
						(g)DefinitionIn
			 this section, the term eligible entity includes an academic
			 medical center, a university, a private nonprofit biomedical research
			 institution, and any other entity determined appropriate by the Secretary.
					204.Authorization
			 of appropriationsTo carry out
			 this subtitle, there are authorized to be appropriated $150,000,000 for fiscal
			 year 2011, and such sums as may be necessary for each of fiscal years 2012
			 through 2016.
				BCommittee on the
			 Evaluation of Genomic Applications in Practice and Prevention
				211.Establishment
					(a)In
			 GeneralThe Secretary, acting through the Director of the Centers
			 for Disease Control and Prevention, shall establish (pursuant to section 222 of
			 the Public Health Service Act (42 U.S.C. 217(a)) an advisory committee,
			 composed of members from the public and private sectors, to expand and
			 accelerate knowledge related to the clinical validity and utility of genomics
			 and personalized medicine through the analysis of current literature, and
			 determination of gaps in evidence. Such committee shall be known as the
			 Committee on the Evaluation of Genomic Applications in Practice and
			 Prevention.
					(b)DutiesThe
			 CEGAPP shall expand the breadth of knowledge related to the clinical validity
			 and utility of genomics and personalized medicine by—
						(1)establishing,
			 testing, and publishing processes and methods for evidence-based reviews and
			 recommendation development that are optimized for genetic and genomic tests and
			 other products used for personalized medicine in transition from research to
			 clinical and public health practice;
						(2)identifying,
			 prioritizing, and selecting topics for systematic evidence-based review;
						(3)publishing
			 evidence-based reviews and recommendations for clinical practice and areas for
			 additional research for such topics;
						(4)publishing
			 experiences with systematic evidence-based review;
						(5)publishing gaps in
			 knowledge, as determined through reviews and recommendations under paragraph
			 (3), to assist in carrying out section 201;
						(6)integrating
			 existing recommendations on implementation of genetic and genomic tests and
			 other products used for personalized medicine from professional organizations
			 and advisory committees;
						(7)integrating
			 knowledge and experience gained from existing processes for evaluation and
			 appraisal, previous public and private initiatives, and the international
			 health technology assessment experience;
						(8)advising the
			 Centers for Medicare & Medicaid Services on whether current evidence
			 supports the coverage of specific products used for personalized medicine
			 (including genetic and genomic tests used for the screening of diseases in
			 cases where a family history of such disease is present);
						(9)developing or
			 adapting processes for recognizing promising new products used for personalized
			 medicine and supporting their translation to clinical and public health
			 practice; and
						(10)developing
			 processes for the collection of data reflective of analytic and clinical
			 validity and utility and quality measures indicative of good clinical and
			 laboratory practices for tests early in their translation or adoption
			 cycle.
						(c)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section $5,000,000 for fiscal year 2011, and such sums as may be
			 necessary for each of fiscal years 2012 through 2016.
					IIIGENOMICS AND
			 PERSONALIZED MEDICINE IN CLINICAL PRACTICE AND PUBLIC HEALTH
			301.Genomics and
			 personalized medicine education and training
				(a)In
			 generalThe Secretary shall make grants, contracts, or
			 cooperative agreements to eligible entities to improve the adequacy of genomics
			 and personalized medicine training for specimen collection, diagnosis,
			 treatment, and counseling of adults and children for both rare and common
			 disorders, through support of efforts to—
					(1)develop and
			 disseminate model education and training programs across all health
			 professionals, including medical student, graduate medical, and continuing
			 education, that reflect the new knowledge and evolving practice of genetics and
			 genomics including the appropriate use of products used in personalized
			 medicine;
					(2)assist with the
			 review of board and other certifying examinations by professional societies and
			 accreditation bodies to ensure adequate focus on the fundamental principles of
			 genomics and personalized medicine and applications to clinical decisionmaking;
					(3)identify,
			 evaluate, and develop options for distance or online learning for degree or
			 continuing education programs;
					(4)identify gaps and
			 opportunities to strengthen continuing education programs for health care
			 professionals;
					(5)develop and
			 disseminate model programs to train pathologists on the specialized mechanisms
			 of collection and storage of human biological specimens for biobanks; and
					(6)develop exchange
			 programs for student, residents, and fellows to learn techniques and practices
			 to augment genomics and personalized medicine.
					(b)IntegrationThe
			 Secretary, in consultation with medical professional societies, accreditation
			 bodies, associations of health professional schools, and other public and
			 private entities, shall support initiatives to increase the integration of
			 genomics and personalized medicine into all aspects of clinical and public
			 health practice by promoting genomics and personalized medicine competency
			 across all clinical, public health, and laboratory disciplines through—
					(1)the development
			 and dissemination of health professional guidelines which shall—
						(A)include focus on
			 appropriate techniques for collection and storage of genomics samples,
			 administration and interpretation of genetic and genomic tests, and subsequent
			 clinical and public health decisionmaking; and
						(B)specifically
			 target health professionals without formal training or experience in the field
			 of genomics;
						(2)the development
			 and dissemination of evidence-based clinical decision support tools for
			 implementation at the point of care in consultation with the Office the
			 National Coordinator for Health Information Technology;
					(3)the development,
			 cataloging, and dissemination of case studies and practice models relating to
			 the use of products of personalized medicine;
					(4)the dissemination
			 of both public and private systematic reviews on and technology assessments of
			 the clinical validity and utility of products of personalized medicine in
			 coordination with the CEGAPP to facilitate the development of clinical practice
			 guidelines;
					(5)the facilitation
			 of the development of evidence-based clinical practice guidelines and dosing
			 guidelines for product use for personalized medicine by supporting
			 consensus-building efforts, which shall include—
						(A)development of
			 standards that define the minimal levels of evidence required to support
			 guidelines decisions; and
						(B)the clinical
			 contexts (such as prevention, diagnosis, and treatment) in which genetic and
			 genomic tests may be offered; and
						(6)the encouragement
			 of public and private sector entities to submit clinical practice guidelines on
			 products of personalized medicine to federally established clinical practice
			 guidelines clearinghouses to facilitate dissemination and encourage
			 implementation and use of such guidelines.
					(c)DefinitionIn
			 this section, the term eligible entity includes any professional
			 genetics and genomics society, accreditation body, health care professional
			 organization, academic institution, and any other entity as determined
			 appropriate by the Secretary.
				(d)Authorization of
			 appropriationsTo carry out this section, there are authorized to
			 be appropriated $30,000,000 for fiscal year 2011, and such sums as may be
			 necessary for each of fiscal years 2012 through 2016.
				IVREALIZING THE
			 POTENTIAL OF PERSONALIZED MEDICINE
			401.Reducing the
			 redundancy of clinical laboratory requirements
				(a)In
			 generalThe Secretary, acting through the Administrator of the
			 Centers for Medicare & Medicaid Services and the Commissioner of Food and
			 Drugs, shall establish a committee to carry out a comparative analysis of
			 laboratory review requirements under CLIA to—
					(1)assess and reduce
			 unnecessary differences in such requirements; and
					(2)identify
			 opportunities to eliminate redundancies and decrease the burden of review, as
			 practicable, of the Centers for Medicare & Medicaid Services, the Food and
			 Drug Administration, and private laboratory certifying entities.
					(b)RepresentationThe membership of the committee established
			 under this section shall include representatives of the agencies of the Public
			 Health Service, other appropriate Federal departments and agencies, private
			 laboratories, and private laboratory accreditation organizations.
				(c)Public
			 inputThe Secretary shall conduct open public meetings and
			 develop a process to allow for public comment on such comparative analysis.
				(d)ReportingThe
			 Secretary shall require the committee established under this section to
			 submit—
					(1)a
			 draft report on such comparative analysis, including recommendations on
			 opportunities identified under subsection (a)(1), to the Secretary not later
			 than 12 months after the date of the enactment of this Act; and
					(2)a
			 final such report to the Secretary not later than 24 months after such
			 date.
					402.Committee on
			 public engagement
				(a)In
			 generalThe Secretary shall establish a committee, to be composed
			 of representatives from the private sector who are engaged in genomics and
			 personalized medicine, to—
					(1)examine barriers
			 in research, regulation, and reimbursement to innovation, development, and
			 implementation of medical product development for personalized medicine and the
			 impact of such barriers; and
					(2)make
			 recommendations to address such barriers.
					(b)Collaboration
			 with OPHThe Secretary shall ensure that, to the extent possible,
			 such committee carries out this section in collaboration with the OPH.
				(c)ReportingThe
			 Secretary shall require such committee to submit a draft report on the
			 committee’s recommendations under subsection (a)(2) to the Secretary not later
			 than 24 months after the date of the enactment of this Act and annually
			 thereafter.
				403.Study by the
			 Institute of Medicine
				(a)In
			 generalThe Secretary shall enter into an agreement with the
			 Institute of Medicine, in consultation with public and private sector entities
			 involved in personalized medicine, to provide an independent, external review
			 of the current billing, coverage, and reimbursement methodologies for products
			 and services used for personalized medicine (including genetic and genomic
			 tests).
				(b)RequirementsThe agreement under subsection (a) shall
			 provide for preparation of a report by the Institute of Medicine. Such report
			 shall include—
					(1)a
			 review of the current billing, coverage, and reimbursement policies for
			 products and services used for personalized medicine (including genetic and
			 genomic tests);
					(2)specific
			 recommendations for billing, coverage, and reimbursement models by public and
			 private insurers that promote research and development of products used for
			 personalized medicine (including genetic and genomic tests), taking into
			 account the overall impact of such products on patient outcomes (as
			 demonstrated by evidence from clinical trials and other well-designed empirical
			 studies), the value of such products to the health care system, market-based
			 pricing of such products, and savings accrued from test utilization to the
			 health care system through disease management and early diagnosis;
					(3)recommendations
			 for clinical trial designs to provide evidence sufficient to support coverage
			 of products used for personalized medicine (including genetic and genomic
			 tests) by public and private payors, including reimbursement during the
			 evidence development phase of well-designed studies;
					(4)recommendations
			 for the reimbursement of health care professionals providing genetic counseling
			 services to—
						(A)define which
			 health professionals, taking into consideration certification, licensure, and
			 training and scope of practice under State law, are qualified to provide
			 genetic counseling services;
						(B)define which
			 professionals should be able to practice, consistent with their scope of
			 practice under State law, without physician supervision, direction,
			 responsibility, or control, and, thereby, bill payers directly for their
			 services; and
						(C)assess the
			 adequacy of existing current procedural terminology evaluation and management
			 codes and their associated relative values with respect to genetic counseling
			 services;
						(5)recommendations
			 for appropriate mechanisms to promote research and development to advance
			 personalized medicine (which may include tax credits, grant programs, or
			 extensions of patent or exclusivity) to include costs and benefits to
			 society;
					(6)incentives to
			 encourage development of products used for personalized medicine, including
			 development of genetic and genomic tests for patients with rare
			 disorders;
					(7)criteria for
			 defining when a family history should be considered a personal history of
			 disease for reimbursement purposes under title XVIII of the Social Security
			 Act; and
					(8)identification or
			 recommendations regarding such other issues as determined appropriate by the
			 Secretary.
					(c)Stakeholder
			 inputThe agreement under
			 subsection (a) shall require the Institute of Medicine, in preparing the report
			 under this section, to work in consultation with each category of public and
			 private stakeholders involved in personalized medicine, including genomics and
			 personalized medicine consumers, physicians and other health care providers
			 including pathologists, scientists and researchers, private payors,
			 representatives from clinical and academic laboratories, and representatives
			 from the biotechnology, pharmaceutical, and diagnostics industries.
				(d)ReportNot
			 later than 12 months after the date of the enactment of this Act, the Secretary
			 shall submit the report prepared under this section to the Committee on Finance
			 and the Committee on Health, Education, Labor, and Pensions of the Senate and
			 the Committee on Ways and Means and the Committee on Energy and Commerce of the
			 House of Representatives.
				404.Food and Drug
			 Administration
				(a)Encouragement of
			 companion diagnostic testingThe Secretary, acting through the
			 Commissioner of Food and Drugs, may require the sponsor of a drug or biological
			 product—
					(1)to develop a
			 companion diagnostic test in connection with the submission of an
			 investigational new drug application or a new drug application under section
			 505 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355) to address
			 significant safety concerns of the drug or biological product;
					(2)to develop a
			 companion diagnostic test if data from postmarketing clinical trials
			 demonstrate significant safety or effectiveness concerns with use of the drug
			 or biological product and include in the label of the drug or biological
			 product a recommendation to use a companion diagnostic test if data
			 demonstrate—
						(A)significant safety
			 concerns with the drug or biologic product; and
						(B)improved outcomes
			 with the administration of a companion diagnostic test; and
						(3)to conduct
			 additional postmarket studies to identify genetic and other biological, social,
			 behavioral, and environmental factors that may underlie the differential drug
			 effects when drugs are shown to be more or less effective in certain racial and
			 ethnic subpopulations.
					(b)Clarification
			 and guidanceThe Secretary, acting through the Commissioner of
			 Food and Drugs, shall clarify and issue guidance regarding—
					(1)the criteria and
			 procedures for determining when labeling of a product used for personalized
			 medicine will incorporate information on related companion diagnostic tests, as
			 well as establish the circumstances under which such tests will be either
			 recommended or required;
					(2)the standards of
			 evidence that must be met for information pertaining to pharmacogenomics (as
			 defined in section 2) to be included in the label of a product used for
			 personalized medicine, such as with respect to the analytical validity,
			 clinical validity, clinical utility, dosing, adverse events, and drug
			 selection, for use by clinicians when making treatment decisions based on the
			 results of genetic and genomic tests;
					(3)the regulation of
			 automated clinical decision support systems; and
					(4)the collection and
			 analysis of genetic and other biological factors that may be better biological
			 predictors of individual differences in drug response than broad categories
			 such as race, ethnicity, and gender.
					405.Adverse
			 eventsThe Secretary, in
			 consultation with the Commissioner of Food and Drugs and the Administrator of
			 the Centers for Medicare & Medicaid Services, shall—
				(1)facilitate the use
			 of products used for personalized medicine, as feasible, to assess risk for,
			 and reduce incidence of, adverse drug reactions;
				(2)develop or expand
			 adverse event reporting systems to encompass reports of adverse events
			 resulting from products used for personalized medicine, including laboratory
			 developed test; and
				(3)develop systems to
			 appropriately respond to any adverse events resulting from products used for
			 personalized medicine.
				406.Termination of
			 certain advertising campaignsThe Commissioner of Food and Drugs shall
			 collaborate with the Federal Trade Commission to identify and terminate,
			 pursuant to section 5 of the Federal Trade Commission Act (15 U.S.C. 45),
			 advertising campaigns that make false, misleading, deceptive, or unfair claims
			 about the benefits or risks of products used for personalized medicine.
			407.Centers for
			 Disease Control and Prevention
				(a)Public
			 awarenessThe Director of the Centers for Disease Control and
			 Prevention shall expand efforts to educate and increase awareness of the
			 general public about genomics and personalized medicine and its applications to
			 improve health, prevent disease, and eliminate health disparities. Such efforts
			 shall include—
					(1)ongoing
			 development and dissemination of evidence-based informational resources and
			 materials on the validity and utility of products used for personalized
			 medicine (including genetic and genomic tests);
					(2)ongoing collection
			 of data on the awareness, knowledge, and use of genetic and genomic tests
			 through public health surveillance systems, and analysis of the impact of such
			 tests on population health;
					(3)integration of the
			 use of validated genetic and genomic tests in public health programs, as
			 appropriate; and
					(4)evaluation of
			 laboratory standards and practices for quality laboratory services.
					(b)Direct-to-Consumer
			 marketingNot later than 12 months after the date of the
			 enactment of this Act, the Director of the Centers for Disease Control and
			 Prevention, in conjunction with the Food and Drug Administration and the
			 Federal Trade Commission, with respect to products used for personalized
			 medicine (including genetic and genomic tests) for which consumers have direct
			 access, shall—
					(1)conduct an
			 analysis of the public health impact of direct-to-consumer marketing to the
			 extent possible from available data sources;
					(2)analyze the
			 validity of claims made in direct-to-consumer marketing to determine whether
			 such claims are substantiated by competent and reliable scientific evidence;
			 and
					(3)make
			 recommendations to the Secretary regarding necessary interventions to protect
			 the public from potential harms of direct-to-consumer marketing and access to
			 products used for personalized medicine (including genetic and genomic tests).
					408.Authorization
			 of appropriations
				(a)In
			 generalTo carry out sections 403, 404, 405, and 406, there are
			 authorized to be appropriated $40,000,000 for fiscal year 2011, and such sums
			 as may be necessary for each of fiscal years 2012 through 2016.
				(b)Reducing the
			 redundancy of clinical laboratoriesTo carry out section 401,
			 there are authorized to be appropriated $5,000,000 for fiscal year 2011, and
			 such sums as may be necessary for fiscal year 2012.
				(c)Committee on
			 public engagementTo carry out section 402, there are authorized
			 to be appropriated $1,000,000 for fiscal year 2011, and such sums as may be
			 necessary for each of fiscal years 2012 through 2016.
				(d)CDC public
			 awareness activitiesTo carry out section 407, there are
			 authorized to be appropriated $20,000,000 for fiscal year 2011, and such sums
			 as may be necessary for each of fiscal years 2012 through 2016.
				
